Supplement dated September 16, 2010 to the Institutional Class Prospectus for Principal Funds, Inc. dated March 1, 2010 (as supplemented on March 1, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. R EAL E STATE S ECURITIES F UND Make the following changes to the Management Sub-Advisor(s) and Portfolio Manager(s) on page 6 in the fund summary: In the section for Principal Real Estate Investors, LLC, add the following: . Matt Richmond (since 2010), Portfolio Manager
